Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141718                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 141718
                                                                    COA: 297099
                                                                    Alpena CC: 92-004303-FH
  RAYMOND HAROLD HAEGER,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 26, 2010 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.

          We further ORDER that this case be argued and submitted to the Court of
  Appeals together with the case of In re Parole of Michelle Elias (Docket No. 142198),
  which we remanded to the Court of Appeals for consideration as on leave granted by
  order dated February 2, 2011, at such future session of the Court of Appeals as both cases
  are ready for submission.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2011                    _________________________________________
           p0126                                                               Clerk